FILED
                            NOT FOR PUBLICATION                             FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


REGINALD BLOUNT,                                 No. 13-15879

               Plaintiff - Appellant,            D.C. No. 2:12-cv-02941-LKK

  v.
                                                 MEMORANDUM*
SACRAMENTO COUNTY SUPERIOR
COURT; JUDGE GILLARD,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence K. Karlton, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner Reginald Blount appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants

violated his constitution rights in connection with his state court sentences. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We may affirm on any ground supported by the record. Johnson v.

Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

       The district court properly dismissed Blount’s claims against Judge Gillard

on the basis of judicial immunity. See Simmons v. Sacramento Cnty. Superior

Court, 318 F.3d 1156, 1161 (9th Cir. 2003) (judges are absolutely immune for their

judicial acts).

       Dismissal of Blount’s claims against the Sacramento County Superior Court

was proper because the court is entitled to immunity under the Eleventh

Amendment. See Montana v. Goldin (In re Pegasus Gold Corp.), 394 F.3d 1189,

1195 (9th Cir. 2005) (absent waiver, the Eleventh Amendment immunizes state

and its agencies from private actions in federal court); Franceschi v. Schwartz, 57

F.3d 828, 831 (9th Cir. 1995) (per curiam) (California state court is an “arm of the

state” entitled to Eleventh Amendment immunity).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

       We deny Blount’s request for attorney’s fees.

       AFFIRMED.



                                           2                                      13-15879